         Case 1:20-cv-00130-ABJ Document 24 Filed 02/05/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 AARON CANTÚ, et al.,

                     Plaintiffs,

 v.                                           Civil Action No. 20-130 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                      JOINT MOTION TO STAY LITIGATION

      The Parties submit this Joint Motion to Stay Litigation so that the Parties may

discuss the possibility of settlement.

      On January 31, 2020, the District provided notice to the Court of two ongoing

related cases, Horse v. District of Columbia, Civil Action No. 17-1216 (ABJ), and

Schultz v. District of Columbia, Civil Action No. 18-120 (ABJ), pursuant to LCvR

40.5(a)(3). See ECF No. 13. The parties in those cases have reached tentative

settlements, subject to approval by the Mayor, and will appear for a status conference

scheduled for February 26, 2021.

      Defendants here have sought several unopposed motions for extension of time

to respond to plaintiffs’ Complaint in light of the ongoing settlement discussion

process in Horse and Schultz. Most recently, the Court extended defendants’ deadline

to respond until March 5, 2021. See January 26, 2021 Minute Order. After conferring,

the Parties here now seek a stay of the litigation until April 27, 2021, which is 60

days after the status conference in Horse and Schultz. The Parties are exploring
           Case 1:20-cv-00130-ABJ Document 24 Filed 02/05/21 Page 2 of 2




whether they can reach a settlement of this matter, and a stay would allow the

Parties sufficient time to pursue possible resolution. See Fed. R. Civ. P. 6(b)(1)(A). A

memorandum of points and authorities and a proposed order are attached.

Dated: February 5, 2021.                       Respectfully submitted,

    /s/ David L. Scher
    HOYER LAW GROUP, PLLC                      KARL A. RACINE
    David L. Scher                             Attorney General for the District of
    District of Columbia Bar No. 474996        Columbia
    dave@hoyerlawgroup.com
    HOYER LAW GROUP, PLLC                      TONI MICHELLE JACKSON
    1300 I St., NW, Suite 400E                 Deputy Attorney General
    Washington, DC 20005                       Public Interest Division
    Tel: (202) 975-4994
                                               /s/ Fernando Amarillas
    Fax: (813) 375-3710
                                               FERNANDO AMARILLAS [974858]
                                               Chief, Equity Section
    Counsel for Plaintiffs
                                               /s/ Duane Blackman
                                               DUANE BLACKMAN*
                                               MICAH BLUMING [1618961]
                                               Assistant Attorneys General
                                               400 Sixth Street, N.W., Suite 10100
                                               Washington, D.C. 20001
                                               (202) 805-7640
                                               (202) 730-0646 (fax)
                                               duane.blackman@dc.gov
                                               micah.bluming@dc.gov

                                               Counsel for Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                           2
